Citation Nr: 1713895	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether an overpayment in the amount of $15,805.70 due to incarceration was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 determination of the Debt Management Center (DMC) in St. Paul, Minnesota, that an overpayment of $15,805.70 had been created. The Veteran filed a notice of disagreement (NOD) and, in January 2010, the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas issued a statement of the case (SOC). The Veteran subsequently perfected the appeal. In January 2014, the Board remanded the claim for additional development and adjudicative action. 

In August 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In his January 2010 VA Form 9, the Veteran asked that the amount of his overpayment be reduced and that the amount he pay be reduced to an affordable amount. In March 2010, the Veteran again requested a waiver of his debt and/or that he pay a lesser amount, specifically, $150.00 a month. He reiterated during the August 2010 hearing that he had asked VA to lower the amount taken out of his monthly check to around $150.00 but had not heard anything regarding this request. While the claim for a waiver was previously denied in September 2009, the subsequent waiver requests have not been addressed by the RO, nor is there any indication that the RO has addressed the Veteran's requests to reduce the amount he pays monthly towards the debt. 

The January 2010 and March 2010 claims for a waiver of the overpayment resulting from the Veteran's incarceration and his requests to make a reduced monthly payment towards that overpayment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). These claims were referred to the AOJ in the Board's January 2014 remand, but have yet to be adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's compensation benefits were properly reduced to the incarceration compensation rate beginning from November 8, 2004, the sixty-first day after the Veteran was actually incarcerated, to June 16, 2005, the date of his release.


CONCLUSION OF LAW

As the Veteran is shown to have been placed in state prison beginning on September 8, 2004, his compensation payments were subject to proper reduction based on his status as an incarcerated beneficiary. 38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran questions the validity of debt overpayment during a period of his incarceration in a penal institution from September 8, 2004, to June 16, 2005. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). However, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to cases involving recovery of overpayment of indebtedness, which includes the validity of the debt. See Schaper v. Derwinski, 
1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430 (1991). The Veteran, through his representative, asserts that (1) he didn't have the mental skills necessary to understand the rules regarding incarceration and his disability pay due to his service-connected schizophrenia, (2) VA did not notify the Veteran of the rules regarding disability pay and incarceration, and (3) the Veteran did not have any intent to defraud the government. While these arguments are relevant to the issue of a request for overpayment, they are not relevant to the issue of the validity of the creation of a debt. 

Initially, the Board notes that following January 2014 remand directives, the RO performed an audit of the benefits paid to the Veteran for the time period in question in March 2015. This audit revealed that he was paid $16,585.43 in VA benefits from November 8, 2004 to June 16, 2005. However, he should only have received $779.73 during this time frame due to his status as an incarcerated veteran. Thus, an overpayment of $15,805.70 was created during this timeframe. 

Prior to the Veteran's incarceration on September 8, 2004, he had a service-connected disability evaluated as 100 percent disabling. He was not in receipt of nonservice-connected VA pension benefits at the time of his incarceration due to income limitations.

There is a long standing provision of the law that provides for reduction of benefits when a veteran receiving compensation is incarcerated. 38 U.S.C.A. § 5313. VA regulations - specifically, 38 C.F.R. § 3.665 - require that any veteran incarcerated in a Federal, State, or local penal institution after October 1980 in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in VA regulations beginning on the 61st day of incarceration. 38 C.F.R. 
§ 3.665(d)(1) applies to the Veteran's claim as that section sets the rate payable during incarceration for veterans rated 20 percent or more. This section states that a veteran who is in receipt of an evaluation 20 percent or more for a service-connected disability shall receive the rate of compensation payable under 
38 U.S.C.A. § 1114(a) during incarceration, which is equivalent to a 10 percent disability rating. 

The evidence shows, and the Veteran does not dispute, that he was incarcerated from September 8, 2004 to June 16, 2005. The record and VA regulations show that he should have been paid compensation benefits equal to the rate of 10 percent disabling for this time period. However, the March 2015 audit revealed that he received benefits at the 100 percent rate during portions of the time that he was incarcerated. Therefore, the debt for this period was properly created. 







ORDER

The appeal regarding the creation of the debt is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


